The opinion of the court was delivered by
Redfield, Ch. J.
The pickles seem to have been made by the plaintiff from defendant’s cucumbers, and this, by the contract, was 'to give the parties an equal and common interest, or property in the manufactured article. It is not found that plaintiff had consumed or destroyed them, which would be necessary to enable the defendant to maintain trover for his share of them. 1 Chit. PI. 157, 172-2-3-4, 181-2. The case of Vickery v. Taft, 1 D. Chip. 241, has been regarded as a sound case only upon its peculiar facts. There the defendant had no absolute, definitely vested interest, as tenant in common. The plaintiff had an election to pay the money, if he chose, for the sawing. His selling the boards was a naked wrong then, and of course trover would lie.
But under our statute, certainly, if not at common law, it must be considered, that one tenant in common may sustain an action of account against his cotenant, “ for receiving more than his just proportion of any estate or interest.” Rev. Stat. Ch. 36, § 1. This rule and construction of the statute is distinctly recognized in regard *288to property very similarly situated to the present, in Albee v. Fairbanks, 10 Vt. 314; and has been repeatedly recognized in later cases, whereby items in the account, in an action on book, have been rejected, under circumstances like the present, where, in consequence, the balance has been changed, which, as it would seem, led to the statute of 1852, p. 9, No. 11, which provides, that such items “ may be tried and adjusted in the action of book account.” It would seem, therefore, that the statute has removed all objection on the ground of the form of action.
A demand would, no doubt, be necessary to be shown to entitle the defendant to recover, but we do not see why it is necessary to show such demand to have been made before suit brought, as would be the case if the whole action depended upon this item, as was held in Chadwick v. Divol, 12 Vt. 499.
But both in general account, and in account or book account, the auditor is required to adjust the accounts of the parties up to the time of auditing. And under this statute it has been held that if any of the items were due before suit brought those items falling due subsequent thereto must be included in the adjustment by the auditor, although these subsequent items affect or determine the alternate balances either way. The demand found then would be sufficient; and
Judgment is reversed, and judgment on report for defendant to recover seventy-five cents and his costs.